PER CURIAM.
The life sentence, which was imposed by the trial court on March 28, 1980 and is now under review by this appeal, is reversed based on the authority of Troupe v. Rowe, 283 So.2d 857 (Fla.1973), and the cause is remanded to the trial court with directions to reinstate the original sentence imposed by the trial court on January 22,1980. The underlying judgment of conviction, however, is not attacked by the appellant on this appeal and is, accordingly, affirmed. This result shall be without prejudice to the state upon remand to proceed against the appellant for perjury or contempt of court, if appropriate, based on the appellant’s conduct in this cause. Hardwick v. State, 357 So.2d 265 (Fla.3d DCA 1978).
Affirmed in part; reversed in part and remanded.